Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 1 of 14 PageID #: 242



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------X
 PAUL T. WEWE,

                   Plaintiff,
                                                 MEMORANDUM AND ORDER

       -against-                                 19-CV-5000 (KAM)


 MT. SINAI HOSPITAL, WORLD TRADE CENTER
 HEALTH AND MONITOR PROGRAM (WTC HP), and
 SEPTEMBER 11TH VICTIM COMPENSATION FUND,

                   Defendants.

 ------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             On September 3, 2019, Plaintiff Paul T. Wewe

 (“Plaintiff”), proceeding pro se, commenced this action against

 Mt. Sinai Hospital 1, the World Trade Center Health and Monitor

 Program (“WTC HP”), and the September 11th Victim Compensation

 Fund (“VCF”) (collectively “defendants”), requesting an order

 that VCF change the onset date of plaintiff’s economic loss due

 to his disability, and compensate him accordingly.            Plaintiff

 further requests an order that the WTF HP and MSM provide the

 VCF with plaintiff’s correct surgery date and that the onset




 1 Plaintiff has incorrectly sued Mt. Sinai Hospital and defendant’s counsel

 has clarified that plaintiff should have sued Mount Sinai Medical Center,
 Inc. (“MSM”). (ECF No. 28, First Motion to Dismiss for Failure to State a
 Claim by Mt. Sinai Hospital.) This Memorandum and Order will thus refer to
 this defendant as MSM.
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 2 of 14 PageID #: 243



 date of economic loss be adjusted accordingly.           (See generally

 ECF No. 1, Complaint dated 9/3/2019 (Compl.).)

             Presently before the court are the VCF’s motion to

 dismiss plaintiff’s complaint for lack of subject matter

 jurisdiction pursuant to Federal Rule of Civil Procedure

 12(b)(1) (“Rule 12(b)(1)”), and MSM’s motion to dismiss pursuant

 to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”)

 for failure to state a claim. (ECF No. 34, Motion to Dismiss for

 Lack of Jurisdiction by September 11th Victim Compensation Fund;

 ECF No. 37, Motion to Dismiss for Failure to State a Claim by

 Mt. Sinai Hospital.)      Plaintiff has also filed additional

 unauthorized submissions which the court considered.            (ECF Nos.

 41-48.)    The VCF and MSM’s motions to dismiss are granted as set

 forth below, and Plaintiff’s claims against the VCF and Mt.

 Sinai are dismissed.

                                  BACKGROUND

     I.    The September 11th Victim’s Compensation Fund

             In response to the September 11, 2001 terrorist

 attacks, Congress enacted the Air Transportation Safety and

 System Stabilization Act of 2001 (the “Air Stabilization Act”),

 in order to “provide compensation to any individual (or

 relatives of a deceased individual) who was physically injured

 or killed as a result of the terrorist-related aircraft crashes

 of September 11, 2001.”       Air Stabilization Act, Pub.L. 107–42,

                                       2
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 3 of 14 PageID #: 244



 115 Stat. 230, § 403 (September 22, 2001).           The Air

 Stabilization Act “established a Victim Compensation Fund with

 an expeditious, non-judicial proceeding to enable claimants to

 liquidate their claims promptly, and without assuming the risks

 and delays inherent in court proceedings.”           In re Sept. 11th

 Litig., No. 21 MC 97 (AKH), 2007 WL 1965559, at *1 (S.D.N.Y.

 July 5, 2007).     An individual who chooses to pursue this non-

 judicial route, “waives the right to file a civil action (or to

 be a party to an action) in any Federal or State court for

 damages sustained as a result of the terrorist-related aircraft

 crashes of September 11, 2001.”           Air Stabilization Act, §

 405(c)(3)(B)(i).

             The Air Stabilization Act also provides that “the

 Attorney General, acting through a Special Master . . . shall

 administer the compensation program established . . ..”            Id. at

 § 404 (a)(1).     The compensation determined by the Special Master

 is “final and not subject to judicial review.”           Id. at § 405

 (b)(3).    The Air Stabilization Act was originally only opened to

 claims from December 21, 2001 through December 22, 2003.             Id. at

 § 405 (b)(3).     As a result, in January 2011, Congress passed the

 James Zadroga 9/11 Health & Compensation Act of 2010 (the

 “Zadroga Act”), which was intended to, and did, reopen the VCF

 and expand upon the Air Stabilization Act.           See generally the

 Zadroga Act, 76 Fed. Reg. 54112, 54112 (Aug. 31, 2011) (codified

                                       3
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 4 of 14 PageID #: 245



 at 28 C.F.R. § 104).      The Zadroga Act clarifies that the amount

 of compensation received by the claimant “shall be reduced by

 all collateral source compensation the claimant has received or

 is entitled to receive as a result of the terrorist-related

 aircraft crashes of September 11, 2001, or debris removal in the

 immediate aftermath . . ..”       Id. at § 104.47.     On July 29, 2019,

 the Zadroga Act was reauthorized.         Pub. L. No. 116-34.

    II.    Procedural History

             On February 27, 2019, plaintiff filed a complaint

 against the VCF in this court alleging that his “claim was not

 properly re-evaluated by the VCF Claim Examiner” and asked that

 the VCF determination “reflect a full re-evaluation with [a

 disability] onset time [starting on] 07/23/2009 not 05/13/2013.”

 See generally Wewe v. September 11th Victim Compensation Fund,

 No. 19-cv-1152, Complaint.       On September 19, 2012, Mr. Wewe

 filed VCF Claim No. 0007221 and was awarded compensation by the

 VCF’s Special Master.      Wewe v. September 11th Victim

 Compensation Fund, No. 19-cv-1152, Letter Pursuant to November

 15, 2019 Order, Dkt. No. 27.        Plaintiff filed several amendments

 to his claim in which he alleged that his disability onset date

 was July 23, 2009, but the VCF had determined that Plaintiff

 became disabled on May 16, 2013 and calculated his compensation

 based on said date.      Id.   As of July 1, 2019, the Special Master

 had awarded Mr. Wewe a total of $751,728.91.          Wewe v. September

                                       4
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 5 of 14 PageID #: 246



 11th Victim Compensation Fund, No. 19-cv-1152, July 1, 2019

 Letter from VCF to Plaintiff, Dkt. No. 21-1.

             Though the VCF intended to file a motion to dismiss,

 Mr. Wewe wrote to this court prior to such a motion being filed

 on September 3, 2019, requesting to dismiss the action.            Wewe v.

 September 11th Victim Compensation Fund, No. 19-cv-1152, Letter

 dated 9/3/2019 from Paul Wewe to Judge Matsumoto.           Accordingly,

 without objection, this court dismissed the action on September

 6, 2019.    Wewe v. September 11th Victim Compensation Fund, No.

 19-cv-1152, Dkt. Order Dismissing Case 9/6/2019.

             On the same day that plaintiff requested to dismiss

 his original complaint, he filed a second complaint initiating

 the instant action.      (Compl.)    Similar to Mr. Wewe’s complaint

 in Wewe v. September 11th Victim Compensation Fund, plaintiff

 alleges that the VCF calculated his compensation based on an

 incorrect disability onset date and that MSM “should provide to

 the VCF . . . the correct date.”          (Compl. at 3.)   Plaintiff also

 demands that the “VCF compensate for past, present, and future

 economic loss of earning[s].”        Id.    On January 9, 2020, this

 court issued a scheduling order for VCF’s proposed motion to

 dismiss for lack of subject matter jurisdiction.           (Dkt. Order,

 1/9/2020.)     On January 16, 2020, MSM asked to join the motion to

 dismiss briefing schedule and on January 21, 2020, the court

 granted the motion.      (ECF No. 28, First Motion to Dismiss for

                                       5
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 6 of 14 PageID #: 247



 Failure to State a Claim by Mt. Sinai Hospital; Dkt. Order,

 1/21/2020.)     On February 7, 2020, the defendants served their

 motions to dismiss and memoranda in support of their motions to

 dismiss.    (ECF No. 34, Motion to Dismiss for Lack of

 Jurisdiction by VCF; ECF No. 35, Memorandum in Support of VCF’s

 Motion to Dismiss for Lack of Jurisdiction; ECF No. 37, First

 Motion to Dismiss for Failure to State a Claim by MSM; ECF No.

 38, Memorandum in Support of MSM’s Motion to Dismiss for Failure

 to State a Claim.)      On March 23, 2020, plaintiff served

 defendants with his opposing memorandum of law.           (ECF No. 32,

 Memorandum of Law in Opposition to Defendant’s Motion to

 Dismiss.)    On April 6, 2020, the VCF and Mt. Sinai Hospital

 filed their replies in support of their motions to dismiss.

 (ECF No. 36, Reply in Support of Motion to Dismiss for Lack of

 Jurisdiction filed by VCF; ECF No. 40, Reply in Support of

 Motion to Dismiss for Failure to State a Claim filed by MSM.)

 On April 10, 2020, plaintiff filed a response to defendants’

 memoranda of law.      (ECF No. 41, Response to Defendant's 2nd

 Memorandum of Law.)

                                  DISCUSSION

 I.    Standard of Review

       A.    Rule 12(b)(1)

             “‘A case is properly dismissed for lack of subject

 matter jurisdiction under Rule 12(b)(1) when the district court

                                       6
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 7 of 14 PageID #: 248



 lacks the statutory or constitutional power to adjudicate it.’”

 Roman v. C.I.A., No. 11-CV-5944, 2013 WL 210224, at *4 (E.D.N.Y.

 Jan. 18, 2013) (quoting Makarova v. United States, 201 F.3d 110,

 113 (2d Cir. 2000)).      It is well-settled that the “plaintiff

 bears the burden of proving subject matter jurisdiction by a

 preponderance of the evidence.” Aurecchione v. Schoolman Transp.

 Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005) (citing Luckett v.

 Bure, 290 F.3d 493, 497 (2d Cir. 2002)).          In reviewing a Rule

 12(b)(1) motion to dismiss, the court “must accept as true all

 material factual allegations in the complaint, but [the court

 is] not to draw inferences from the complaint favorable to

 plaintiff[].” J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d

 107, 110 (2d Cir. 2004).       Moreover, the court “may consider

 affidavits and other materials beyond the pleadings to resolve

 the jurisdictional issue, but [it] may not rely on conclusory or

 hearsay statements contained in the affidavits.” Id.

       B.    Rule 12(b)(6)

             When considering a motion to dismiss under Rule

 12(b)(6), a district court must “accept as true all factual

 statements alleged in the complaint and draw all reasonable

 inferences in favor of the non-moving party.”          McCarthy v. Dun &

 Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007) (citation

 omitted).    In considering a 12(b)(6) motion, the court may refer

 to “documents attached to the complaint as an exhibit or

                                       7
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 8 of 14 PageID #: 249



 incorporated in it by reference, to matters of which judicial

 notice may be taken, or to documents either in plaintiffs’

 possession or of which plaintiffs had knowledge and relied on in

 bringing suit.”     Brass v. Am. Film Tech., Inc., 987 F.2d 142,

 150 (2d Cir. 1993) (internal citations omitted); see also

 Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 1993)

 (clarifying that “reliance on the terms and effect of a document

 in drafting the complaint is a necessary prerequisite to the

 court’s consideration of a document on a dismissal motion; mere

 notice of possession is not enough.”) (emphasis in original).

             To survive a motion to dismiss pursuant to Rule

 12(b)(6), a complaint must contain sufficient factual matter,

 accepted as true, to “‘state a claim to relief that is plausible

 on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).    “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 conduct alleged.”      Id.

       C.    Sovereign Immunity

             “[S]overeign immunity precludes suits against the

 United States and its agencies unless Congress specifically

 abrogates that immunity by statute.” Bloch v. United States Post

 Office, No. 11-CV-659, 2011 U.S. Dist. LEXIS 15376, at *2

                                       8
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 9 of 14 PageID #: 250



 (E.D.N.Y. Feb. 16, 2011); see also Adeleke v. United States, 355

 F.3d 144, 150 (2d Cir. 2004) (“It is, of course, ‘axiomatic’

 under the principle of sovereign immunity ‘that the United

 States may not be sued without its consent and that the

 existence of consent is a prerequisite for jurisdiction.’”

 (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983))).

 A waiver of sovereign immunity “must be unequivocally expressed

 in the statutory text.”       Cooke v. United States, 918 F.3d 77, 81

 (2d Cir. 2019).     “The Supreme Court frequently has held that

 waivers of sovereign immunity are ‘to be strictly construed in

 terms of [their] scope, in favor of the sovereign.’”            Stein v.

 United States Dep't of Educ., 450 F. Supp. 3d 273, 276 (E.D.N.Y.

 2020) (citing Dep't of the Army v. Blue Fox, Inc., 525 U.S. 255,

 261, 119 S.Ct. 687, 142 L.Ed.2d 718 (1999)).          Any ambiguity

 within a waiver must be construed in favor of immunity.            FAA v.

 Cooper, 566 U.S. 284, 290, 132 S.Ct. 1441, 182 L.Ed.2d 497

 (2012).

    II.    Lack of Subject Matter Jurisdiction

             Pursuant to Rule 12(b)(1), the VCF moves to dismiss

 plaintiff’s complaint for lack of subject matter jurisdiction.

 (ECF No. 35, Memorandum in Support of VCF’s Motion to Dismiss

 for Lack of Jurisdiction.)       The VCF contends that “the United

 States has not waived its sovereign immunity for Plaintiff’s

 claim challenging the VCF’s determination of his award.”            (Id.

                                       9
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 10 of 14 PageID #: 251



  at 5.)    More specifically, the VCF argues that plaintiff cannot

  allege “any statutory waiver of VCF’s sovereign immunity to

  bring his claims” in court and without any such waiver, “the

  Court lacks jurisdiction to consider the claims that are the

  subject of Plaintiff’s complaint.”        Id.

              Where, as here, the plaintiff is proceeding pro se,

  courts must construe the plaintiff’s pleadings liberally.            See,

  e.g., Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191

  (2d Cir. 2008); McEachin v. McGuinnis, 357 F. 3d 197, 200 (2d

  Cir. 2004).    Although liberally interpreted, a pro se complaint

  must still state a claim to relief that is plausible on its

  face.    Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir. 2010).

  Applying the foregoing standards, this court has liberally

  interpreted plaintiff’s complaint.        Plaintiff’s memorandum of

  law in opposition to VCF’s motion based on the lack of subject

  matter jurisdiction cites to Watson v. United States, 133

  F.Supp.3d 502 (E.D.N.Y. 2015), and Millbrook v. Unites States,

  569 U.S. 50, 133 S.Ct. 1441, 185 L.Ed.2d 531 (2013).          (ECF No.

  32, Memorandum of Law in Opposition to Defendant’s Motion to

  Dismiss.)    The court assumes that plaintiff has cited to these

  cases to support his complaint’s allegation that this court has

  subject matter jurisdiction because sovereign immunity has been

  waived in this action.      However, these cases are distinguishable

  from plaintiff’s case.

                                       10
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 11 of 14 PageID #: 252



              In both Watson and Millbrook, sovereign immunity was

  waived because plaintiffs in both actions were suing under the

  Federal Tort Claims Act (“FTCA”).         Watson v. United States, 133

  F.Supp.3d 502 (E.D.N.Y. 2015); Millbrook v. Unites States, 569

  U.S. 50, 133 S.Ct. 1441, 185 L.Ed.2d 531 (2013).          Unlike the FTCA

  where sovereign immunity has been explicitly waived in the

  statute, 28 U.S.C. § 2680(h), the Air Stabilization Act and

  Zadroga Act do not waive sovereign immunity, but instead

  explicitly preclude judicial review.         The Air Stabilization Act

  clearly provides that an individual who chooses to file a VCF

  claim, “waives the right to file a civil action (or to be a

  party to an action) in any Federal or State court for damages

  sustained as a result of the terrorist-related aircraft crashes

  of September 11, 2001.”      § 405(c)(3)(B)(i).      Similarly, the

  Zadroga Act, which reopened the VCF and expanded the Air

  Stabilization Act, provides that an individual who chooses to

  file a claim with the VCF, “waives the right to file a civil

  action (or be a party to an action) in any Federal or State

  court for damages sustained as a result of the terrorist-related

  aircraft crashes of September 11, 2001.”         28 C.F.R. § 104.61.

  Both the VCF’s authorizing statute and the Zadroga Act

  explicitly prelude judicial review by stating that

  determinations by the VCF Special Master “shall be final and not



                                       11
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 12 of 14 PageID #: 253



  subject to judicial review.”       Air Stabilization Act, § 405

  (b)(3).

              It is clear that Congress intended that VCF award

  recipients be precluded from challenging their awards in state

  or federal court.     See Virgilio v. City of New York, 407 F.3d

  105, 112–13 (2d Cir. 2005)(“In our view, the waiver provision is

  unambiguous . . . Fund claimants waive their right to bring

  civil actions resulting from any harm caused by the 9/11

  attacks.”)    VCF award determinations are not subject to review

  by federal courts.     See id.; Schneider v. Feinberg, 345 F.3d

  135, 145 (2d Cir. 2003) (“Congress has confided each award to

  the sealed box of a Special Master's mind, has refrained from

  meaningful prescriptions, and has placed the result beyond the

  reach of review.”); In re Sept. 11th Litig., No. 21 MC 97 (AKH),

  2007 WL 1965559, at *1 (S.D.N.Y. July 5, 2007) (“those who

  applied to the Victim Compensation Fund gave up their right to

  bring claims in this Court.”)

              This court agrees with the VCF in that “by filing his

  claim with the VCF, Plaintiff made the choice to waive the right

  to any judicial review of his damage award.”          (ECF No. 35, Def.

  Memo at 7.)    The Air Stabilization Act and Zadroga Act make

  clear that sovereign immunity has not been waived; thus, this

  court lacks subject matter jurisdiction to review plaintiff’s

  challenges to his VCF award.

                                       12
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 13 of 14 PageID #: 254



  III. Failure to State a Claim

              Plaintiff separately alleges in his complaint that MSM

  “should provide to the VCF the correct date of the surgery”,

  which is also the “onset date of economic loss.”          (Compl. at 3.)

  MSM argues in its motion to dismiss that “plaintiff has not

  stated a cause of action for which relief can be granted”

  because “he does not request any monetary relief from MSM,” nor

  does he plead “any allegations that MSM acted improperly in any

  way.”   (ECF No. 38, Memorandum in Support of MSM’s Motion to

  Dismiss for Failure to State a Claim, at 6.)          MSM also contends

  that “the action is rendered moot should the claims against VCF

  be dismissed” since “there is no ‘case or controversy’ for the

  Court to decide with respect to MSM as plaintiff’s request that

  MSM be compelled to provide the correct date of surgery to VCF

  is moot if the claims against VCF are dismissed.”           Id.   See

  Stewart v. NYNEX Corp., 78 F. Supp. 2d 172, 179 (S.D.N.Y. 1999);

  see also International Organ of Master, Mates & Pilots v. Brown,

  498 U.S. 466, 473 (1991) (“A case becomes moot when interim

  relief or events have eradicated the effects of defendant’s act

  . . . . A case may not be moot if the underlying dispute between

  the two parties is capable of repetition, yet evading review.”)

  The court agrees with defendant.          The court has already

  determined that it does not have subject matter jurisdiction to

  review plaintiff’s claims challenging VCF’s award determination.

                                       13
Case 1:19-cv-05000-KAM-RML Document 50 Filed 02/11/21 Page 14 of 14 PageID #: 255



  As such, plaintiff’s claim against MSM is moot as the claim is

  intrinsically linked to the claim against VCF, which this court

  does not have jurisdiction to entertain.

                                  CONCLUSION

              For the reasons set forth above, the VCF’s motion to

  dismiss for lack of subject matter jurisdiction, and the MSM’s

  motion to dismiss for failure to state a claim are granted, and

  Plaintiff’s claims against VCF and MSM are dismissed.           It is

  “well established that leave to amend a complaint need not be

  granted when amendment would be futile.”         Ellis v. Chao, 336

  F.3d 114, 127 (2d Cir. 2003) (citing Foman v. Davis, 371 U.S.

  178, 182 (1962)); see also Burch v. Pioneer Credit Recovery,

  Inc., 551 F.3d 122, 126 (2d Cir. 2008) (“[M]otions to amend

  should generally be denied in instances of futility.”)           Because

  amendment would be futile because of this court’s lack of

  subject matter jurisdiction, judgment will be ordered in favor

  of defendants.     The Clerk of Court is respectfully directed to

  serve plaintiff with a copy of this Memorandum and Order.            SO

  ORDERED.

  Dated:      February 11, 2021
              Brooklyn, New York

                                     _________/s/_________________
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York



                                       14
